990 So.2d 15 (2008)
Keith M. SHANKLIN, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-2427.
District Court of Appeal of Florida, First District.
August 4, 2008.
Rehearing Denied September 15, 2008.
Keith M. Shanklin, pro se, Petitioner.
Bill McCollum, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
By a petition for writ of mandamus, Keith M. Shanklin seeks an order compelling the circuit court to properly render a written judgment and to transmit correct information concerning that judgment to the Department of Highway Safety and Motor Vehicles. However, Shanklin does not allege that he has filed any sort of motion in the trial court seeking this relief. Because petitioner has not made an express, distinct demand for performance of the requested actions by the circuit court, he fails to state a basis for the granting of mandamus relief by this court. See Ward v. State, 875 So.2d 771 (Fla. 1st DCA 2004).
Accordingly, the petition for writ of mandamus is DENIED.
WOLF, LEWIS, and ROBERTS, JJ., concur.